Citation Nr: 1008603	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the RO in 
Portland, Oregon that increased the rating for the Veteran's 
service-connected bilateral hearing loss from zero to 20 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  He specifically asserts 
that his hearing loss has worsened since the most recent VA 
audiological examination in November 2006.

The Board notes that the November 2006 VA examiner's report 
did not include comment on the functional effects caused by 
the Veteran's hearing disability.  Such findings are now 
required pursuant to a subsequent court decision.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In light of the above, the Board finds that another VA 
audiological examination is warranted to determine the 
current level of severity of the service-connected hearing 
loss, with a description by the examiner of the functional 
effects of this disability.  Id; see also 38 C.F.R. § 4.2; 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current level of severity of his service-
connected bilateral hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability.  The examiner should provide a 
rationale for any opinion provided.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

